Citation Nr: 1047880	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2006, 
for the grant of a 10 percent disability rating for peripheral 
neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than March 22, 2006, 
for the grant of a 10 percent disability rating for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to December 
1967.  Service personnel records reflect the Veteran's service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which granted service connection for peripheral neuropathy of 
each of the Veteran's lower extremities, as secondary to the 
service-connected diabetes mellitus, type II, and awarded 
separate noncompensable evaluations for each leg, effective from 
July 28, 2005, and separate compensable ratings of 10 percent for 
each leg, effective from March 22, 2006.  


FINDINGS OF FACT

1.  The Veteran did not raise a claim for service connection for 
peripheral neuropathy of his right and left lower extremities 
earlier than August 29, 2005.  

2.  The evidence of record indicates that the peripheral 
neuropathy of each of the Veteran's lower extremities resulted in 
pain and tingling sensations consistent with mild incomplete 
paralysis of the sciatic nerve as of July 28, 2005. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of July 
28, 2005 for the grant of a 10 percent disability rating for 
peripheral neuropathy of the right lower extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.119, 
Diagnostic Code (DC) 7913 & 4.124a, DC 8520 (2010).

2.  The criteria for the assignment of an effective date of July 
28, 2005 for the grant of a 10 percent disability rating for 
peripheral neuropathy of the left lower extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.119, DC 
7913, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the current appeal, the Board has reviewed all of the evidence 
in the Veteran's claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, in a 
letter dated in March 2006, the Veteran was advised of the 
criteria for assignment of an effective date and disability 
ratings.  In any event, the Veteran is appealing the effective 
date assignment following the original grant of service 
connection for the disabilities at issue.  His filing of a notice 
of disagreement as to the  March 22, 2006 effective date does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).

Moreover, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the Board finds that reasonable 
efforts have been made to assist the Veteran in obtaining 
evidence necessary to substantiate his earlier effective date 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating these issues.  In 
particular, the record contains the Veteran's service treatment 
records as well as reports of post-service treatment and 
evaluation.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims adjudicated herein has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

Additionally, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing.  Thus, the Board will proceed 
to a decision.  

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010) 
[general rating considerations; essentials of evaluative 
ratings].

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if a 
claim is received within one year thereof.  Otherwise, it is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2010). 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim. Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2010).

Under the Schedule of Ratings for the endocrine system, 
compensable complications of diabetes mellitus are to be 
evaluated separately, with noncompensable complications to be 
considered as part of the diabetic process.  See 38 C.F.R. § 
4.119, DC 7913, Note (1).  

Under DC 8520 [sciatic nerve], a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic nerve.  
With complete paralysis, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and flexion 
of the knee is weakened or (very rarely) lost.  When there is 
incomplete paralysis, a 60 percent rating is in order for severe 
disability with marked muscular atrophy.  Moderately severe 
incomplete paralysis warrants a 40 percent evaluation, and 
moderate incomplete paralysis warrants a 20 percent rating.  
Finally, mild incomplete paralysis warrants a 10 percent rating.  
See 38 C.F.R. § 4.124a, DC 8520 (2010).

In the current appeal, the Veteran seeks entitlement to an 
effective date earlier than March 22, 2006 for the grant of 
separate 10 percent disability ratings for the service-connected 
peripheral neuropathy of his right and left lower extremities.  
The RO assigned March 22, 2006 as the effective date for these 
awards because the agency of original jurisdiction determined 
that that day, which was the date of a pertinent VA examination, 
was the first day that entitlement to separate 10 percent ratings 
for peripheral neuropathy of each leg was warranted.  [As 
previously noted herein, the Veteran's bilateral peripheral 
neuropathy was rated as a noncompensable complication of his 
service-connected diabetes mellitus effective from July 28, 2005 
through March

As described above, in determining an appropriate effective date 
for an increased rating, the Board must first identify the date 
of the filing of the increased rating claim.  The Board then 
determines when it was "factually ascertainable" that an 
increase in disability occurred.  Such date may be before or 
after the date the claim was filed, but may be no more than one 
year prior to the date of claim.  See 38 C.F.R. § 3.400(o) 
(2010).  

Thus, the Board will now address the date of the Veteran's claim.  
In October 2004, the Veteran filed a claim seeking entitlement to 
an increased disability rating for his service-connected diabetes 
mellitus.  Neither the Veteran's claim, nor the evidence 
submitted in support of his claim, mentioned that he was 
experiencing peripheral neuropathy.  In a November 2004 rating 
action, the RO increased the Veteran's diabetes mellitus 
disability rating to 20 percent, effective October 5, 2004.  
Notice of the determination with his appellate rights was issued 
on November 24, 2004.  No appeal was taken from that 
determination, and it therefore became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2010).  

On August 29, 2005, the Veteran filed a claim seeking "an 
upgrade in [his] service connected condition to include . . . 
peripheral neuropathy."  The Board notes that this statement 
cannot be construed as an intent to appeal the November 2004 
rating action as the Veteran did not express disagreement with 
this decision.  See 38 C.F.R. § 20.201 (2010) [A notice of 
disagreement must be in terms which can be reasonably construed 
as disagreement with [a] determination and a desire for appellate 
review.]  

The applicable statutory and regulatory provisions require that 
VA look to all communications from a claimant which may be 
interpreted as applications or claims, formal and informal, for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 
C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

A review of the record reveals that there is no communication 
from the Veteran or a representative of the Veteran to VA which 
can be interpreted as a claim for peripheral neuropathy as a 
complication of the Veteran's diabetes mellitus after the 
November 2004 rating decision, and prior to the August 29, 2005 
claim.  Neither the Veteran nor his representative has identified 
such a claim.  Accordingly, the Board concludes that the date of 
the Veteran's claim is August 29, 2005. 

The Board's inquiry now shifts to the date entitlement arose-
that is when it was factually ascertainable that separate 
compensable disability ratings were warranted for the Veteran's 
right and left lower extremity neuropathy.  The time frame in 
question starts a year before the August 29, 2005 date of receipt 
of the claim-in other words, from August 29, 2004.

In connection with his claim for benefits, the Veteran submitted 
an August 2005 statement from D.S.B., M.D., who indicated that he 
had diagnosed the Veteran with diabetic neuropathy on July 28, 
2005.  As previously noted herein, service connection for 
peripheral neuropathy of the bilateral lower extremities, as a 
noncompensable complication of diabetes mellitus, was assigned 
effective July 28, 2005 based on Dr. D.S.B.'s statement.  
Separate compensable disability ratings, however, were not 
assigned until March 22, 2006, the date of the VA examination 
which demonstrated sensory defects in both of his legs. 

Pursuant to DC 8520, mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent disability rating.  While the August 
2005 statement from Dr. D.S.B. did not describe the Veteran's 
peripheral neuropathy in detail, a statement submitted the 
following month noted that the Veteran had complained of 
intermittent tingling and pain in his anterior legs on July 28, 
2005.  Dr. D.S.B. noted that these symptoms appear to be "glove 
and stocking type . . . [with] no sensory deficit."  Following 
examination of the Veteran's peripheral pulses, Dr. D.S.B. 
diagnosed diabetic neuropathy.  Upon review, the Board finds that 
such symptomatology is congruent with mild incomplete paralysis.  
Entitlement to separate 10 percent disability ratings therefore 
arose on July 28, 2005, prior to the August 29, 2005 claim.

As noted above, the effective date of an award of increased 
disability compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if a 
claim is received within one year thereof.  Such is the case 
here.  The Veteran's claim was received on August 29, 2005.  
However the record indicates that entitlement arose on July 28, 
2005.  The Veteran is therefore entitled to an effective date of 
July 28, 2005.  

In summary, based upon a complete review of the evidence on file, 
and for reasons and bases expressed above, the Board finds that 
an effective date of July 28, 2005 is the earliest effective date 
assignable for the separate 10 percent disability ratings for 
right and left lower extremity neuropathy.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2010).  The appeal as to 
this issue is accordingly allowed to that extent.


ORDER

An effective date of July 28, 2005, for a separate compensable 10 
percent rating for peripheral neuropathy of the right lower 
extremity is granted, subject to governing criteria applicable to 
the payment of monetary benefits.

An effective date of July 28, 2005, for a separate compensable 10 
percent rating for peripheral neuropathy of the left lower 
extremity is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


